
	

114 HR 5718 IH: Central Wasatch National Conservation and Recreation Area Act
U.S. House of Representatives
2016-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5718
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2016
			Mr. Chaffetz (for himself, Mr. Stewart, and Mrs. Love) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To direct the Secretary of Agriculture to acquire and to convey certain lands or interests in lands
			 in Utah, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Central Wasatch National Conservation and Recreation Area Act. (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Central Wasatch National Conservation and Recreation Area.
					Sec. 4. Wilderness.
					Sec. 5. White Pine Special Management Area.
					Sec. 6. General provisions.
					Sec. 7. Land ownership.
					Sec. 8. Maps and legal descriptions.
				
			2.Definitions
 (a)DefinitionsIn this Act: (1)Conservation and recreation areaThe term Conservation and Recreation Area means the Central Wasatch National Conservation and Recreation Area established by section 3(a).
 (2)Forest planThe term forest plan means the Revised Forest Plan: Wasatch-Cache National Forest, dated February 2003, as amended. (3)Management planThe term management plan means the management plan for the Central Wasatch National Conservation and Recreation Area developed under section 3(c).
 (4)Conservation and recreation area mapThe term Conservation and Recreation Area map means the map entitled Proposed Central Wasatch National Conservation and Recreation Area Map and dated ___. (5)Mountain accordThe term Mountain Accord means the Mountain Accord agreement dated July 13, 2015.
 (6)SecretaryThe term Secretary means the Secretary of Agriculture. (7)StateThe term State means the State of Utah.
				3.Central Wasatch National Conservation and Recreation Area
			(a)Establishment
 (1)In generalSubject to valid existing rights, there is established the Central Wasatch National Conservation and Recreation Area in the State.
 (2)Area includedThe Conservation and Recreation Area shall be comprised of approximately 79,109 acres of Federal land in the Wasatch-Cache National Forest as generally depicted on the Conservation and Recreation Area map as Central Wasatch National Conservation and Recreation Area.
 (b)PurposesThe purposes of the Conservation and Recreation Area are to— (1)conserve and protect the ecological, natural, scenic, wilderness (within wilderness areas), cultural, historical, geological, and wildlife values within the Conservation and Recreation Area;
 (2)protect, enhance, and restore the water quality and watershed resources in the Conservation and Recreation Area;
 (3)facilitate a balanced, year-round recreation system with a wide variety of opportunities for residents and visitors; and
 (4)facilitate and accommodate improved access to the Conservation and Recreation Area for a growing number of users.
				(c)Management plan
 (1)In generalNot later than 3 years after the date of enactment of this Act and in accordance with this subsection, the Secretary shall develop a comprehensive plan for the long-term management of the Conservation and Recreation Area.
 (2)ConsultationIn developing the management plan required under paragraph (1), the Secretary shall consult with— (A)appropriate State, tribal, and local governmental entities; and
 (B)the public. (3)Incorporation of plansIn developing the management plan required under paragraph (1), to the extent consistent with this Act, the Secretary may incorporate any provision of—
 (A)the forest plan; (B)Mountain Accord; and
 (C)local plans. (4)Management plan guidelinesThe Management Plan shall—
 (A)conserve, protect, and enhance the resources of the Conservation and Recreation Area; (B)ensure protection of water quality and watershed resources;
 (C)ensure protection of environmentally sensitive areas, including evaluating these areas for special designations such as Albion Basin Special Botanical Area;
 (D)not allow ski area permit boundary expansion on Federal land beyond what is described in section 6(a)(10) and as depicted on the Conservation and Recreation Area map;
 (E)provide for adaptive management of resources and restoration of damaged resources; (F)promote public safety, including avalanche control;
 (G)facilitate year-round, outdoor recreation; (H)not allow lifts or people movers for the purpose of skiing outside of ski area permit boundaries as depicted on the map or outside the transportation corridors established in section 6(a)(8)(B); and
 (I)provide access to the Conservation and Recreation Area for residents, visitors, and businesses. (d)Management (1)In generalThe Secretary shall manage the Conservation and Recreation Area—
 (A)consistent with the management plan; and (B)in accordance with—
 (i)the laws (including regulations) and rules applicable to the National Forest System; and (ii)this Act.
 (2)UsesThe Secretary shall only allow uses of the Conservation and Recreation Area that the Secretary determines would further the purposes described in subsection (b).
				(3)Permitted and licensed activities
 (A)In generalNothing in this Act affects existing permits or licensed activities authorized as of the date of enactment of this Act.
 (B)ProcessNothing in this Act affects the process by which activities authorized by permit or license as of the date of enactment of this Act may be authorized or reauthorized.
					(e)Effect
 (1)In generalThe establishment of the Conservation and Recreation Area shall not change the management status of any area within the boundary of the Conservation and Recreation Area that is—
 (A)a wilderness area; (B)the White Pine Special Management Area; or
 (C)ski area special use permit for Alta, Brighton, Snowbird, and Solitude. (2)Conflict of lawsIf there is a conflict between the laws applicable to the areas described in paragraph (1) and this subtitle, the more restrictive provisions shall control.
				4.Wilderness
 (a)Mount olympus wilderness boundary adjustmentSection 102(a) of the Utah Wilderness Act of 1984 (Public Law 98–428; 98 Stat. 1658; 16 U.S.C. 1132 note) is amended in paragraph (3), as generally depicted on the Conservation and Recreation Area map, by—
 (1)striking sixteen thousand acres and inserting fifteen thousand eight hundred and eighty-three acres; and
 (2)striking , dated August 1984 and inserting and dated ___. (b)Twin Peaks Wilderness boundary adjustmentSection 102(a) of the Utah Wilderness Act of 1984 (Public Law 98–428; 98 Stat. 1658; 16 U.S.C. 1132 note) is amended in paragraph (4), as generally depicted on the Conservation and Recreation Area map, by—
 (1)striking thirteen thousand one hundred acres and inserting thirteen thousand and ninety-eight acres; and (2)striking , dated June 1984 and inserting and dated ___.
 (c)Lone Peak Wilderness addition and boundary adjustmentSection 2(i) of the Endangered American Wilderness Act of 1978 (Public Law 95–237; 92 Stat. 42; 16 U.S.C. 1132 note) is amended, as generally depicted on the Conservation and Recreation Area map, by—
 (1)striking twenty-nine thousand five hundred and sixty-seven acres and inserting thirty-two thousand one hundred and thirty acres; and (2)inserting and dated __ after on a map entitled Lone Peak Wilderness—Proposed.
 (d)Grandeur Peak–Mount Aire WildernessSection 102(a) of the Utah Wilderness Act of 1984 (Public Law 98–428; 98 Stat. 1657; 16 U.S.C. 1132 note) is amended by—
 (1)striking and from the end of paragraph (11); (2)striking the period at the end of paragraph (12) and inserting ; and; and
 (3)adding at the end the following: (13) certain land in the Uinta-Wasatch-Cache National Forest comprising approximately 6,158 acres, as generally depicted on the map entitled Proposed Central Wasatch National Conservation and Recreation Area Map and dated ___, which shall be known as the Grandeur Peak–Mount Aire Wilderness..
				5.White Pine Special Management Area
 (a)DesignationSubject to valid existing rights, certain Federal land in the Wasatch-Cache National Forest comprising approximately 1,800 acres, as generally depicted on the Conservation and Recreation Area map, is designated the White Pine Special Management Area (referred to in this section as the special management area).
			(b)Management
 (1)In generalThe Secretary shall manage the special management area established by subsection (a) to maintain the natural state of the special management area.
				(2)Mechanized or motorized vehicles
 (A)In generalExcept as provided in subparagraph (B) and the landing of helicopters, the use of motorized and mechanized vehicles is prohibited in the special management area.
 (B)ExceptionNothing in subparagraph (A) prevents the Secretary from— (i)authorizing the use of motorized vehicles and equipment for administrative purposes; or
 (ii)responding to an emergency. (3)Structures and facilitiesNew, permanent structures and facilities are prohibited within the special management area.
 (4)Timber harvestingTimber harvesting is prohibited within the special management area. 6.General provisions (a)General provisionsFor Federal lands within the Conservation and Recreation Area the following general provisions shall apply, consistent with section 3(e):
				(1)Adjacent management
 (A)In generalThe designation of the Conservation and Recreation Area shall not create a protective perimeter or buffer zone around the Conservation and Recreation Area.
 (B)Activities outside conservation and recreation areaThe fact that an activity or use on land outside the Conservation and Recreation Area can be seen or heard from areas within the Conservation and Recreation Area shall not preclude the activity or use outside the boundary of the Conservation and Recreation Area.
					(2)Non-Federal land
 (A)No effect on non-Federal land or interests in non-Federal landNothing in this Act affects ownership, management, use, improvement, or other rights relating to non-Federal land or interests in non-Federal land.
 (B)AccessNothing in this Act modifies any laws or regulations that require or allow the Secretary to provide the owners of private property within the boundary of the Conservation and Recreation Area access to their property.
					(3)Motorized and mechanized vehicles
 (A)In generalExcept as provided in subparagraph (C), the use of motorized and mechanized vehicles in the Conservation and Recreation Area shall be permitted only on roads, trails, and areas designated for use by such vehicles by the management plan.
 (B)New or temporary roadsExcept as provided in subparagraph (C), paragraph (2)(B), and paragraph (8), no new or temporary roads shall be constructed within the Conservation and Recreation Area.
 (C)ExceptionNothing in subparagraph (A) or (B) prevents the Secretary from— (i)authorizing roads or the use of motorized vehicles for administrative purposes; or
 (ii)responding to an emergency. (4)WithdrawalSubject to valid existing rights, all Federal land located in the Conservation and Recreation Area is withdrawn from—
 (A)all forms of entry, appropriation, and disposal under the public land laws; (B)location, entry, and patenting under the mining laws; and
 (C)disposition under the mineral leasing, mineral materials, and geothermal leasing laws. (5)Acquisition of land (A)In generalThe Secretary may acquire land or interests in land within the boundary of the Conservation and Recreation Area only through exchange, donation, or purchase from a willing seller. The Secretary may not acquire any land by condemnation.
 (B)Incorporation of acquired land and interestsAny land or interest in land that is located in the Conservation and Recreation Area that is acquired by the United States shall—
 (i)become part of the Conservation and Recreation Area; (ii)be managed in accordance with—
 (I)the management plan; (II)the laws and rules applicable to the National Forest System; and
 (III)this Act; and (iii)be withdrawn according to paragraph (4) on the date of acquisition of the land.
 (6)Vegetation managementNothing in this Act prohibits the Secretary from conducting vegetation management projects within the Conservation and Recreation Area—
 (A)subject to— (i)such reasonable regulations, policies, and practices as the Secretary determines appropriate; and
 (ii)all applicable laws (including regulations); and (B)in a manner consistent with the purposes described in section 3(b).
 (7)Wildland fireNothing in this section prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the Conservation and Recreation Area, including but not limited to operations using aircraft or mechanized equipment.
				(8)Transportation
 (A)In generalThis paragraph provides for future transportation infrastructure, including but not limited to roadway improvements, public transportation, bus stops, stations, and public amenities, such as restrooms, trails, trailheads, bike lanes, and pedestrian infrastructure, within the Conservation and Recreation Area that are in accordance with—
 (i)the management plan; (ii)all applicable laws; and
 (iii)the purposes described in section 3(b) of this Act. (B)CorridorsTransportation corridors are reserved consistent with 23 CFR 774(11)(i) and 49 U.S.C. 5323(q) within the easements, rights-of-way, and areas of established use (including cut and fill slopes) on Little Cottonwood Canyon Road (State Road 210) and Big Cottonwood Canyon Road (State Road 190).
 (i)AdjustmentsAdjustments to the corridors may be made through a public engagement process in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if applicable and consistent with the purposes described in section 3(b).
 (ii)Existing section 4(f) propertiesSection 4(f) (23 U.S.C. 138 and 49 U.S.C. 303) shall only apply to existing properties within the corridors that would have been determined to be section 4(f) properties before the enactment of this Act.
 (C)Federal actionTo the extent future transportation infrastructure requires Federal action, the Secretary of Agriculture and the Secretary of Transportation shall coordinate and give priority to actions in the Conservation and Recreation Area when fulfilling their obligations under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (D)Utah department of transportationNothing in this Act is intended to— (i)limit the Utah Department of Transportation from providing avalanche control, maintenance, and safety improvement activities on current and future transportation facilities;
 (ii)diminish or otherwise affect any easement, right-of-way (including those established by historic use or construction), or other property rights held by or for the benefit of the Utah Department of Transportation;
 (iii)add to the Utah Department of Transportation’s permitting process for maintenance or improvement of any existing transportation facilities; or
 (iv)affect existing or future appropriations authorized by 23 U.S.C. 107(d), 204(f), and 317. (9)Avalanche controlThe Secretary shall allow access and avalanche control devices, excluding ski lifts, to be installed and maintained within or adjacent to the Conservation and Recreation Area to protect public health and property and in accordance with the management plan.
 (10)Ski area permit boundariesSki area permit boundary expansion is precluded on Federal land within the Conservation and Recreation Area beyond what is described below and as depicted on the Conservation and Recreation Area map.
 (A)Permanent boundariesResort Area Permit Boundaries on Federal land within the Conservation and Recreation Area as depicted on the Conservation and Recreation Area as Resort Area Boundary, Permanent map shall be permanent as of the date of enactment of this Act.
 (B)BrightonIf a realignment of the Brighton Resort Area Permit Boundary is proposed within the Resort Boundary Adjustment Area as depicted on the Conservation and Recreation Area map, the proposed realignment is subject to the permitting process as of the date of enactment of this Act. After completion of the full permitting process and permit approval by the U.S. Forest Service, the Brighton Resort Area Boundary shall be permanent.
 (C)SolitudeIf a realignment of the Solitude Resort Area Permit Boundary is proposed within the Solitude Resort Boundary Adjustment Area as depicted on the Conservation and Recreation Area map, the proposed realignment is subject to the permitting process as of the date of enactment of this Act. After completion of the full permitting process and permit approval by the U.S. Forest Service, the Resort Area Boundary shall be permanent.
					(D)Alta
 (i)If a realignment of the Alta Resort Area Permit Boundary is proposed on the Resort Area Boundary, Subject to Permitting Process as depicted on the Conservation and Recreation Area map, the proposed realignment is subject to the permitting process as of the date of enactment of this Act. After completion of the full permitting process and permit approval by the U.S. Forest Service, the Alta Resort Area Boundary shall be permanent. The Secretary may restrict resort skier access beyond the realigned Alta Resort Area Boundary.
 (ii)If the Alta Ski Lifts Company conveys the non-Federal land to the United States in exchange for the Federal land as described in section 7 of this Act and as identified on the map entitled Preliminary Conceptual Map for Proposed Land Exchange between The U.S. Forest Service and certain Utah Ski Areas, the Alta Resort Area Boundary as of the date the land exchange is completed shall be permanent and any future Alta Resort Area Boundary realignment shall be precluded. The land exchange may be completed in multiple phases.
						(11)Facilities
 (A)DefinitionIn this subsection, the term facility means authorized facilities, such as water resource, water treatment, flood control, utility, pipeline, or telecommunications facilities.
 (B)Existing facilitiesNothing in this section affects the operation or maintenance of an existing facility located within the Conservation and Recreation Area.
 (C)Expansion and new facilitiesNothing in this section prohibits the Secretary from authorizing the expansion of an existing facility or the construction of a new facility within the Conservation and Recreation Area subject to—
 (i)the management plan; (ii)all applicable laws; and
 (iii)in a manner consistent with the purposes described in section 3(b). (12)Water rights (A)DefinitionIn this subsection, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, transmission, and other facilities ancillary thereto, and other water diversion, storage, and carriage structures.
 (B)Effect of ActNothing in this Act— (i)shall constitute either an express or implied reservation by the United States of any water or water rights with respect to the Conservation and Recreation Area;
 (ii)affect any water rights in the State existing on the date of enactment of this Act, including any water rights held by the United States; or
 (iii)establish a precedent with regard to any future Conservation and Recreation Area designations. (C)Utah water lawThe Secretary shall follow the procedural and substantive requirements of State law to obtain and hold any water rights not in existence on the date of the enactment of this Act with respect to the Conservation and Recreation Area.
 (D)Existing water infrastructureNothing in this Act shall be construed to limit motorized access and road maintenance by local municipalities, water districts, or utilities for those maintenance activities necessary to guarantee the continued viability of water resource facilities that currently exist or which may be necessary in the future to prevent the degradation of the water supply in the Conservation and Recreation Area designated by this Act.
 (13)Fish and wildlifeNothing in this Act affects the jurisdiction of the State with respect to fish and wildlife. 7.Land ownership (a)In generalThis section provides for the potential exchange of specific National Forest System land for specific non-Federal land.
			(b)Land exchange
 (1)DefinitionsIn this subsection— (A)Federal landThe term Federal land means the National Forest System land identified as Federal Land To Be Evaluated for Private Ownership on the map entitled Preliminary Conceptual Map for Proposed Land Exchange between The U.S. Forest Service and certain Utah Ski Areas.
 (B)Non-Federal landThe term non-Federal land means the private land listed below. (i)Private land owned by Snowbird Ski and Summer Resort identified as Private Land To be Evaluated for Public Ownership - From Snowbird on the map entitled Preliminary Conceptual Map for Proposed Land Exchange between The U.S. Forest Service and certain Utah Ski Areas.
 (ii)Private land owned by Alta Ski Lifts Company identified as Private Land To be Evaluated for Public Ownership - From Alta on the map entitled Preliminary Conceptual Map for Proposed Land Exchange between The U.S. Forest Service and certain Utah Ski Areas.
 (iii)Private land owned by Brighton Mountain Resort identified as Private Land To be Evaluated for Public Ownership - From Brighton on the map entitled Preliminary Conceptual Map for Proposed Land Exchange between The U.S. Forest Service and certain Utah Ski Areas.
 (iv)Private land owned by Solitude Mountain Resort identified as Private Land To be Evaluated for Public Ownership - From Solitude on the map entitled Preliminary Conceptual Map for Proposed Land Exchange between The U.S. Forest Service and certain Utah Ski Areas.
 (C)Ski resortsThe term ski resorts means Snowbird Ski and Summer Resort, Alta Ski Lifts Company, Brighton Mountain Resort, and Solitude Mountain Resort, respectively.
					(2)Map; legal description
 (A)AdjustmentsThe Secretary and the ski resorts may, by mutual agreement, correct minor or typographical errors in any maps, acreage estimate, or description of any land to be exchanged under this Act.
 (B)Map availabilityThe maps depicting the Federal and non-Federal lands to be exchanged under this Act shall be available for public inspection in the Office of the Supervisor, Wasatch-Cache National Forest and Office of the Regional Forester, Intermountain Region.
 (3)Conveyance of landSubject to the provisions of this subsection, if the ski resorts offer to convey to the United States all right, title, and interest of the ski resorts in and to the non-Federal land, the Secretary shall evaluate the non-Federal lands and Federal lands and initiate a public engagement process. Pending the public engagement process, the Secretary shall convey to the ski resorts all right, title, and interest of the United States in and to the Federal land, subject to valid existing rights and these will be reiterated in the conveyance deed.
				(4)Conditions on acceptance
 (A)TitleAs a condition of the land exchange under this subsection, title to the non-Federal land to be acquired by the Secretary under this subsection shall be acceptable to the Secretary based on Department of Justice Title Standards.
 (B)Terms and conditionsThe conveyance of the Federal land and non-Federal land shall be subject to— (i)all applicable laws, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and section 206 of the Federal Land Policy Act of 1976 (43 U.S.C. 1716); and
 (ii)such terms and conditions as the Secretary may require. (C)Public engagement processAs part of the public engagement process, existing private and public access to and uses of the land involved in the exchange shall be evaluated.
 (D)Alta exchangeIf Alta Ski Lifts Company offers to convey non-Federal land to the United States in exchange for Federal land within the Town of Alta under this section, the exchange shall be accompanied by a commitment from Alta Ski Lifts Company to work with the Town of Alta, existing base area property owners, and the public to maintain access to public lands for ski area use, trails, business operations, parking, and other existing private uses, even if the resort and transit facilities are reconfigured.
					(5)Appraisals
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary and the ski resorts shall select an appraiser to conduct an appraisal of the Federal land and non-Federal land.
 (B)RequirementsAn appraisal under subparagraph (A) shall be conducted in accordance with nationally recognized appraisal standards, including—
 (i)the Uniform Appraisal Standards for Federal Land Acquisitions; and (ii)the Uniform Standards of Professional Appraisal Practice.
 (C)CostsThe responsibility for the costs of appraisal and any associated administrative costs of appraisal conducted under subparagraph (B) for purposes of carrying out the land exchange shall be covered by the ski resorts.
					(6)Surveys and title work
 (A)In generalAs soon as practicable after the date of enactment of this Act, the Secretary and the ski resorts shall select surveyors to conduct surveys of the Federal land and non-Federal land.
 (B)RequirementsThe exact acreage and legal description of the Federal land and non-Federal land shall be determined by boundary surveys of the lands to be exchanged. The boundaries will be surveyed and monumented as required by the Secretary.
 (C)CostsThe responsibility for the costs of any surveys conducted under subparagraph (A), any title work including but not limited to any abstracts, title reports, escrow or closing fees, deed preparation, preparation of NEPA documents, and any other administrative costs of carrying out the land exchange, shall be covered by the ski resorts.
					(7)Valuation and equalization
 (A)In generalThe value of the Federal land and non-Federal land to be exchanged under this subsection— (i)shall be equal, as determined by appraisals conducted in accordance with paragraph (5); or
 (ii)if not equal, may be equalized by a cash equalization payment in the manner provided in section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)); or
 (iii)if not equal, the acreage of the Federal land or the non-Federal land may be reduced to achieve equalization, as appropriate.
						(8)Disposition of proceeds
 (A)In generalThe Secretary shall deposit in the fund established under Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a) any amount received by the Secretary as the result of any cash equalization payment made under paragraph (6)(A)(ii).
 (B)Use of proceedsAmounts deposited under subparagraph (A) shall be available to the Secretary, without further appropriation and until expended, for the acquisition of lands and interests in lands in the Conservation and Recreation Area.
					(9)Revocation of orders; withdrawal
 (A)Revocation of ordersAny public order withdrawing the Federal land from entry, appropriation, or disposal under the public land laws is revoked to the extent necessary to permit the conveyance of the Federal land to the ski resorts.
 (B)WithdrawalOn the date of enactment of this Act, if not already withdrawn or segregated from entry and appropriation under the public land laws (including the mining and mineral leasing laws) and the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.), the Federal land is withdrawn until the date of the conveyance of the Federal land to the ski resorts.
					(10)Hazardous materials
 (A)In generalIn any conveyance of land under this Act, the Secretary shall meet disclosure requirements for hazardous substances, pollutants, or contaminants, but shall otherwise not be required to remediate or abate such substances. Furthermore, any party described in paragraph (1)(C), which acquires property conveyed under this Act must agree to indemnify and hold harmless the United States for any costs associated with remediating or abating any hazardous substances, pollutants, or contaminants located on, or being released from, the land conveyed under this Act, and restore any injured or lost natural resources.
 (B)Environmental site assessmentThe Secretary and, as a condition of the exchange, the State, shall make available for review and inspection any record relating to hazardous materials on the land to be exchanged under this Act. Prior to the conveyance of Federal or non-Federal lands, the ski resorts shall conduct an Environmental Site Assessment of the lands proposed for conveyance, that meets the requirements set forth in ASTM E1527–13, for both land to be conveyed to or from the United States, and provide such reports to the Secretary.
 (C)CostsThe costs of any response action or restoration of injured natural resource relating to hazardous materials on land acquired under this Act shall be paid by those entities listed in paragraph (1)(C). No claim shall be made against the United States by any party listed in paragraph (1)(C) for any costs associated with the land conveyed under this Act.
 (D)Federal parcelsNotwithstanding 42 U.S.C. 9601 et seq., the Secretary is only required to comply with the requirements set forth in 42 U.S.C. 9620(h)(1), but not otherwise required to comply with any other provisions of 42 U.S.C. 9620(h) for land conveyed to a party listed in paragraph (1)(C).
 (11)Deadline for completion of land exchangeIt is the intent of Congress that the land exchange under this subsection shall be completed not later than 36 months after the date the proposal from the non-Federal party is accepted by the Secretary.
				8.Maps and legal descriptions
 (a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Conservation and Recreation Area, wilderness and wilderness additions, and White Pine Special Management Area.
 (b)Legal effectThe maps and legal descriptions prepared under subsection (a) shall have the same force and effect as if included in this section, except that the Secretary may correct minor or typographical errors in the map and legal description.
 (c)Availability of map and legal descriptionThe maps and legal descriptions prepared under subsection (a) shall be on file and available for public inspection in the appropriate offices of the Forest Service.
